Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about March 31, 1995, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them for lack of personal jurisdiction, unanimously affirmed, without costs.
Appellants’ filing of a removal petition to Federal court effected a general appearance precluding their objections to defective service under CPLR 308 (1) or (2) after the case was remanded to State court (Farmer v National Life Assn., 138 NY 265; Weinberg v Colonial Williamsburg, 215 F Supp 633, 637 [ED NY]). To the extent that Simkins v Gruenspan (118 Misc 2d 107) suggests that Farmer is no longer valid, it should not be followed. Concur—Rosenberger, J. P., Nardelli, Rubin and Williams, JJ.